                     IN THE UNITED STATES DISTRICT COURT 
                        FOR THE DISTRICT OF NEW MEXICO 
 
                                                
LJ DOLIN, 
 
     Plaintiff, 
      
v.                                                 Civ. No. 16‐529 GBW/GJF 
 
THYSSENKRUPP ELEVATOR CORPORATION, 
 
     Defendant. 
                          
 
           ORDER GRANTING DEFENDANT’S MOTION TO STRIKE   
 
      This matter comes before the Court on Defendant’s Motion to Strike or Exclude 

Exhibits to Plaintiff’s Affidavit (doc. 69) and the attendant briefing (doc. 70).  The Court, 

for the following reasons, GRANTS Defendant’s Motion. 

       On May 1, 2018, Plaintiff filed her Response in opposition to Defendant’s Motion 

for Summary Judgment.  Doc. 55.  In her Response, Plaintiff included Plaintiff’s 

affidavit, which referred to numerous attachments not included in her submission.  Doc. 

55‐5.  In its Reply on May 16, 2018, Defendant argued that Plaintiff’s affidavit should be 

disregarded in part because it relied on materials not part of the record as they were not 

attached to the Response.  Doc. 56 at 2 n.2.  Not until November 16, 2018, six months 

after briefing on the motion was complete (see doc. 57), did Plaintiff file her Notice of 

Errata, which contained the attachments referenced in her affidavit.  Doc. 67.  Moreover, 

the Notice of Errata was filed less than three days before the hearing on the summary 
judgment motion which had been scheduled since October 17, 2018.1  Id.  At the hearing, 

counsel for Defendant objected to the Court’s consideration of the attachments 

produced by Plaintiff in her Notice of Errata.  Doc. 68 at 5‐6.  In response, the Court 

permitted Defendant to file the instant Motion to Strike in order allow the parties to 

present arguments on the issue.  Id. at 6.   

        Defendant filed its Motion to Strike or Exclude Exhibits to Plaintiff’s Affidavit on 

November 30, 2018.  Doc. 69.  While none of the exhibits were attached to Plaintiff’s 

Response, Defendant further explains that Plaintiff failed to produce the majority of the 

exhibits during discovery, even though these documents were responsive to 

Defendant’s discovery requests.  Id. at 2.  As to the documents that were not produced 

in discovery (Attachments A, B, D, H, I, J, K, L, M, N, O, P and R),2 Defendant requests 

that they be stricken from the record and excluded from consideration due to Plaintiff’s 

discovery violation, her failure to include the attachments in her Response, and her 

delay in remedying her omission for six months thereafter.  Id. at 3, 5.   




1 Two relevant notes about the hearing should be made.  First, the delay between the completion of 
briefing and the setting of the hearing was a consequence of the case being reassigned to the undersigned 
on September 30, 2018.  See doc. 60.  Second, while the hearing was originally set for November 20, 2018, it 
was reset for a day earlier to accommodate an emergency scheduling conflict that arose for Plaintiff’s 
counsel.  See docs. 61, 66. 
2 Despite the failure to attach them to the Response or remedy the failure for six months, Defendant does 

not seek the striking of Exhibits C, E, F or G.  For the sake of clarity, the Court notes that Defendant listed 
Exhibit Q in his conclusion as an exhibit that should be struck.  See doc. 69 at 5.  However, Defendant did 
not so identify Exhibit Q in the body of its motion, nor does it appear that Exhibit Q was referenced in 
Plaintiff’s Affidavit.  See docs. 55, Ex. 5; doc. 69 at 3.  This error likely also explains Defendant’s statement 
that “Plaintiff never produced 14 of the 18 affidavit exhibits[.]” Doc. 69 at 2.  Instead, it appears there were 
17 affidavit exhibits of which 13 were not produced. 

                                                        2
       In her Response, Plaintiff provides absolutely no justification or explanation for 

the six‐month delay in attaching the documents.  On a few occasions, she states that the 

exhibits “were submitted in response to the Court’s request for the exhibits referenced 

in the affidavit….”  Doc. 70 at 3; see also id. at 1 (“upon the Court’s request [the 

attachments] were submitted”).  True, when the case was reassigned to the 

undersigned, court staff advised Plaintiff’s counsel by phone message that the Court 

had not found the “attachments” on the docket.  However, that message was left in 

early October and did not excuse or mitigate the failure to originally attach the 

documents and the almost five‐month delay at that point.  And arguably, it aggravates 

the more than one‐month delay that still occurred after the message.  Pursuant to Rule 

56, a party must support “assertions by citing to particular parts of materials in the 

record[.]” Fed. R. Civ. P. 56(c)(1)(A) (emphasis added).  It is undisputed that the 

disputed exhibits were not attached to the Response nor were they found anywhere in 

appropriate filings.  As such, they were not “in the record” to support the Response 

when it was filed nor was the error corrected in a timely fashion. 

       Moreover, Plaintiff concedes that the exhibits to which Defendant objects were 

not provided in discovery.  She does not dispute that they should have been disclosed 

pursuant to the Defendant’s discovery requests.  She does not argue that they were 

somehow immune from discovery notwithstanding her apparent failure to object.  

Consequently, the failure to provide the documents in discovery violated Rule 26.  See 


                                               3
Fed. R. Civ. P. 26(e).  Rule 37 provides that “[i]f a party fails to provide information … 

as required by Rule 26(a) or (e), the party is not allowed to use that information … to 

supply evidence on a motion … unless the failure was substantially justified or is 

harmless.”  Fed. R. Civ. P. 37(c)(1).  Plaintiff has utterly failed to show that the failure 

was substantially justified.  Plaintiff focuses on arguing that the failure was harmless. 

       As to Exhibits H, O, P or R, she concedes that these materials were not available 

to Defendant prior to the filing of her Notice of Errata on November 16, 2018.  Doc. 70 at 

2.  However, she contends that receiving these materials only days before the Motion 

Hearing did not harm Defendant, because Plaintiff’s original affidavit referenced the 

attachments, even though it did not include them.  Id.  Next, as to Exhibits A, B, D, I, J, 

K, L, M or N, she argues that this failure was harmless, because these materials, which 

were created by and the property of Defendant, were already accessible by Defendant.  

Doc. 70 at 2.  The Court is not persuaded that the failure was harmless as to either 

group. 

       First, these exhibits were not tangential or minor.  The significance of these 

exhibits from the perspective of the Plaintiff is apparent by the fact that they are all 

attachments to the summary affidavit she presented to rebut Defendant’s motion for 

summary judgment.  Given their import to Plaintiff’s view of her case, it is obvious that 

each and every one would have been important for Defendant to have and understand 

prior to their deposition of Plaintiff.  Instead, they were disclosed fourteen months after 


                                               4
Plaintiff’s deposition was conducted and more than eight months after discovery had 

closed.  See doc. 50 and doc. 54, Ex. 1.  The mere fact that, as to Exhibits A, B, D, I, J, K, L, 

M or N, Defendant was in possession of the documents would not alert them to the 

significance Plaintiff was placing on them to support her contentions. 

       Second, the exhibits were unavailable to Defendant to address in their Reply.  

While this fact is obvious for Exhibits H, O, P or R, it is, as a practical matter, true for the 

remainder.  Even though Defendant may have possessed some of the documents in 

some form, Plaintiff’s vague labeling of certain attachments would not render them 

easily identifiable.  For example, in her affidavit, Plaintiff states, “[m]issed customer 

service visits are a common occurrence in the elevator service industry.  TKE regularly 

published ‘Missed Service Visit’ lists to every elevator service mechanic (based on their 

service route).  See Attachment D, Missed Service Reports for Route #5.”  Doc. 67‐1 at 2.  

The preceding explanation would provide Defendant with no way of knowing which 

months or years of missed service reports Plaintiff was relying on to support her 

argument that Plaintiff missed an ordinary number of or fewer service visits compared 

to other employees.  In addition, even regarding those more identifiable attachments, 

Defendant should not be made to spend hours sifting through its archives in order to 

find materials relied on by Plaintiff.  This conclusion is especially true when Defendant 

would reasonably (but incorrectly) assume that any document to which Plaintiff cited 

had been disclosed in discovery. 


                                                5
        Relatedly, the prejudicial impact on the Reply was exacerbated   because 

Defendant was objecting to Plaintiff’s affidavit on the basis that it was not “made on 

personal knowledge” as required by Rule 56.  Fed. R. Civ. P. 56(c)(4).  Consequently, the 

particulars of the supporting documentation were crucial to Defendant’s argument.  As 

noted by Plaintiff, “Parties may, submit affidavits ... in support of summary judgment, 

despite the fact that affidavits are often inadmissible at trial as hearsay, on the theory 

that the evidence may ultimately be presented at trial in an admissible form.”  Doc. 70 at 

1 (quoting Argo v. Blue Cross & Blue Shield of Kansas, Inc., 452 F.3d 1193, 1199 (10th Cir. 

2006)).  How Defendant presented its argument about Plaintiff’s affidavit was 

necessarily impacted by the failure to disclose, let alone attach, the exhibits in a timely 

manner.  Furthermore, Defendant did not “hide‐the‐ball” on the point given that it 

highlighted on May 16, 2018, that Plaintiff had failed to attach the documents.  See doc. 

56 at 2 n.2.   

        For the foregoing reasons, the Court finds that the failure to disclose 

Attachments A, B, D, H, I, J, K, L, M, N, O, P and R was not harmless.  Thus, the 

documents may not be used to support Plaintiff’s opposition to Defendant’s Motion for 

Summary Judgment and they will be stricken from the record.  See Fed. R. Civ. P. 

37(c)(1).   

        In addition, Defendant requests that, pursuant to Rule 37, the Court award 

Defendant fees associated with drafting and filing the instant motion.  Id. at 5.  Indeed, 


                                              6
“[i]f a party fails to provide information…as required by Rule 26(a) or (e), [in] addition 

to or instead of [the exclusion] sanction, the court…may order payment of the 

reasonable expenses, including attorney’s fees, caused by the failure.”  Fed. R. Civ. P. 

37(c)(1)(A).  The Court has broad discretion to use sanctions to ensure that counsel and 

parties fulfill their obligations.  See Lee v. Max Int’l, LLC, 638 F.3d 1318, 1320‐1324 (10th 

Cir. 2011).  Given that the court is imposing the exclusion sanction and there is no 

evidence that Plaintiff or counsel acted in bad faith, the Court will not impose further 

monetary sanctions. 

       WHEREFORE, except for the request for attorney’s fees, the Court GRANTS 

Defendant’s Motion to Strike as to Attachments A, B, D, H, I, J, K, L, M, N, O, P and R.     

       IT IS SO ORDERED.  

 

 
                                            ____________________________________ 
                                            GREGORY B. WORMUTH 
                                            UNITED STATES MAGISTRATE JUDGE 
                                            Presiding by Consent




                                               7
